Citation Nr: 1433986	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-16 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to higher monthly payment of Department of Veterans Affairs (VA) educational assistance for apprenticeship training.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to June 2010 with additional periods of prior service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary before this matter can be adjudicated. 

As an initial matter, the Board observes that not all of the Veteran's periods of service have been identified.  While his DD 214 for the period from December 1991 to June 2010 has been associated with the claims folder, his prior active and inactive service dates are unknown.  The claims folders contains internal correspondence in the form of emails among RO personnel attempting to determine his dates of service but it does appear that the actual dates have been clarified.  The Veteran's period of service, specifically his date of discharge, is critical to determine the basis for his eligibility for Chapter 30 benefits.  Therefore, on remand, the Veteran's service personnel file should be obtained.

Additionally, the March 2011 statement of the case cites to the pertinent controlling regulation in this case, i.e. 38 U.S.C.A. § 21.7136.  However, the Board observes that the regulation only provides for training up to August 2008 and the Veteran's dates of training would be well after this date.  On remand, it is requested the AOJ provide all guidance/authority it is currently utilizing in making determinations in such cases.  


Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's service personnel records for the purpose of obtaining all of his active and inactive service dates.  All efforts to obtain this evidence must be documented in the claims folder. 

2. Associate with the record all current and pertinent authority for adjudicating apprenticeship cases, specifically the regulations mirroring the Veteran's date(s) of release from service as 38 C.F.R. § 21.7136 (2013) does not set forth criteria/rates pertaining to training programs that commence in 2010.  

3. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim. If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



